                 Case 1:17-cr-00357-LAK Document 490 Filed 04/19/21 Page 1 of 2




                                                                599 Lexington Avenue
                                                               New York, NY 10022-6069
                                                                   +1.212.848.4000
D: 212.848.4424                                                                                                                             sfishbein@shearman.com
D: 212.848.8611                                                                                                                        john.nathanson@shearman.com


Submitted via ECF

April 19, 2021

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


RE:         United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)
            Bail Modification Request for Christopher Worrall

Dear Judge Kaplan:

We write on behalf of Christopher Worrall to respectfully request a modification to Mr.
Worrall’s bail conditions. On April 9, 2021, this Court granted Mr. Worrall’s motion for
bail pending appeal, noting the posture of this matter and that Mr. Worrall is not a flight
risk. ECF No. 489. On April 16, 2021, the Second Circuit adjourned argument in the
pending appeal, which is on remand following the order of the Supreme Court vacating
the Second Circuit’s prior affirmance of the convictions of Mr. Worrall and his co-
defendants, and held Mr. Worrall’s emergency motion for reversal of his conviction in
abeyance. 2d Cir. ECF No. 470.

Mr. Worrall’s current bail conditions permit him to travel only in Maryland, where he
lives, the Southern and Eastern Districts of New York, between Maryland and the
Southern District of New York for court appearances and meetings with his counsel,
and to Pennsylvania, Washington, D.C., and Virginia for work purposes. In light of the
delay in the resolution of this matter before the Second Circuit and the government’s
concession of error with respect to the two counts of which Mr. Worrall was convicted,
see ECF No. 487 at 2 (explaining same), Mr. Worrall respectfully requests that his bail
be modified such that he can travel anywhere within the continental United States with
the advance approval of his pre-trial services officer.

We have communicated with Mr. Worrall’s pre-trial services officer in the District of
Maryland and his officer does not object to this request. 1 We have alerted the
government, which likewise does not object to this request.

1 We understand that Mr. Worrall’s pre-trial services officer also consulted with the pre-trial
services office for the Southern District of New York, which likewise does not object to this
request.

SHEARMAN.COM
Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal
liability of partners.
         Case 1:17-cr-00357-LAK Document 490 Filed 04/19/21 Page 2 of 2



The Honorable Lewis A. Kaplan
April 19, 2021


Respectfully submitted,

s/ John Nathanson
Stephen Fishbein
John Nathanson
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Telephone: 212-848-4424/8611
Facsimile: 646-848-4424/8611
sfishbein@shearman.com
john.nathanson@shearman.com

Attorneys for Christopher Worrall

CC (by email): Ian McGinley
               Joshua Naftalis
               Assistant United States Attorneys

               Pamela Nieva
               Pre-Trial Services Officer




Page 2 of 2
